NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                     No. 12-4166
                                    _____________

                           UNITED STATES OF AMERICA

                                           v.

                              JESUS ARREOLA-ARIZA,
                                                Appellant
                                  _____________

                    On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                                (No. 5-12-cr-00310-001)
                    District Judge: Honorable James Knoll Gardner
                                     ____________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                 September 23, 2013
                                   ____________

         Before: CHAGARES, VANASKIE, and SHWARTZ, Circuit Judges.

                                 (Filed: August 4, 2014)

                                     ____________

                                       OPINION
                                     ____________

CHAGARES, Circuit Judge.

      Defendant Jesus Arreola-Ariza pled guilty to one count of unlawful re-entry after

deportation and was sentenced to fifty-seven months of imprisonment, three years of

supervised release, a $1,000 fine, and a $100 special assessment. He appears before this
Court to challenge the imposition of the fine as procedurally and substantively

unreasonable. For the reasons explained below, we will affirm.

                                             I.

       We write primarily for the benefit of the parties, and therefore will recite only

those facts necessary to our disposition. Arreola-Ariza is a Mexican national who entered

the United States at age thirteen. He remained in the country and supported himself as a

migrant worker, landscaper, and factory worker for over a decade. In 2009, he was

arrested in North Carolina on drug and weapons charges. Arreola-Ariza pled guilty and

was sentenced the following year in the United States District Court for the Eastern

District of North Carolina. He was deported to Mexico on December 16, 2010.

       At some point between his deportation and March 12, 2012, Arreola-Ariza re-

entered the United States. On that date, he was arrested in Lancaster County,

Pennsylvania for possession of one pound of marijuana. Immigration officials

subsequently filed a Reinstatement of Prior Order of Removal against Arreola-Ariza

based on his illegal re-entry into the country. After Arreola-Ariza had pled guilty to

possession of a controlled substance with intent to deliver and been sentenced in the

Court of Common Pleas of Lancaster Country, he was transferred to Immigration and

Customs Enforcement custody on May 28, 2012. On June 21, 2012, he was indicted on a

single charge of unlawful re-entry in violation of 8 U.S.C. § 1326.

       Arreola-Ariza entered a guilty plea before the District Court. At his sentencing,

the District Court imposed a fifty-seven-month term of imprisonment and a three-year

term of supervised release based on Arreola-Ariza’s advisory United States Sentencing

                                             2
Guidelines range of fifty-seven to seventy-one months. Relevant to the instant appeal,

the District Court also imposed a $1,000 fine.

         The Presentence Investigation Report (“PSR”) indicated that Arreola-Ariza did

“not have the ability to pay a fine within the advisory guideline range.” PSR ¶ 61. It also

noted that “payment on a fine or restitution can commence through the Bureau of Prisons

Inmate Financial Responsibility Program. An inmate participating in this program will

be able to contribute half of monthly prison work earnings . . . toward any immediately

due fine or restitution.” PSR ¶ 63. Citing Arreola-Ariza’s inability to pay a fine within

the advisory Guidelines range, the District Court imposed a below-Guidelines fine of

$1,000 and recommended that Arreola-Ariza participate in the Bureau of Prisons’ inmate

financial responsibility program. The District Court also stated that Arreola-Ariza “shall

pay the fine in installments while in prison at the rate of $12.50 monthly, payable under

the Federal Bureau of Prison’s [sic] inmate financial responsibility plan.” Appendix

(“App.”) 70.

       Clarifying the reasons behind the decision to impose the fine, the District Court

explained that the inmate financial responsibility program is a prison work program that

trains inmates in manufacturing jobs and pays participants twenty-five dollars per month.

The District Court further noted that “unless there is a restitution order as part of the

sentence or a fine ordered and directed as part of the sentence, the defendant is not

eligible for this work program. And so in part I imposed the modest fine to make the

defendant eligible . . . because this program can better the defendant and make it easier



                                              3
for him as a convicted felon . . . to obtain legitimate employment on the outside.” App.

78.

       According to Arreola-Ariza, the Bureau of Prisons’ inmate financial responsibility

program that the District Court referred to does not in fact provide inmates with any

vocational training. He suggests that the only program in prison that offers

manufacturing training of the kind described by the District Court is Federal Prison

Industries, also known as UNICOR. As a prisoner subject to an order of removal,

though, he is ineligible to participate in UNICOR regardless of any restitution or fine

included as a part of his sentence. 28 C.F.R. § 345.35(a). He argues, therefore, that the

District Court’s statements show that his $1,000 fine was based on a clearly erroneous

factual conclusion about the effect that the fine would have on his ability to receive

vocational training while in prison, and urges us to vacate his sentence on that ground.

                                            II.1

       Arreola-Ariza failed to object to the District Court’s rationale for the fine imposed

during his sentencing, and so we review for plain error.2 U.S. v. Vazquez-Lebron, 582
F.3d 443, 445 (3d Cir. 2009). To apply this standard of review, we must determine

whether the District Court made an error, whether that error was plain, and whether it


1
  The District Court had jurisdiction under 18 U.S.C. § 3231. We have jurisdiction over
the appeal under 28 U.S.C. § 1291.
2
  Arreola-Ariza suggests that counsel may have preserved the issue by observing in
Arreola-Ariza’s sentencing memorandum that “as an illegal alein [sic]” he would “not
necessarily receive any education or vocational training” in prison. App. 32. He did not,
however, object at sentencing when the District Court pronounced the amount of the fine
or when the District Court discussed the reasons supporting the fine. The error was
therefore not preserved.
                                             4
affected substantial rights. United States v. Miller, 527 F.3d 54, 70 (3d Cir. 2008). If

these three conditions are met, then we may exercise our discretion under Rule 52(b) of

the Federal Rules of Criminal Procedure to provide relief, but only if the error “seriously

affect[s] the fairness, integrity, or public reputation of judicial proceedings.” Id.

(quotation marks omitted) (alterations in original).

       Assuming that the first three prongs of this standard are met, we find that this is

not a case that would justify the exercise of our discretion to provide relief. As the

Supreme Court has noted, “Rule 52(b) is permissive, not mandatory.” United States v.

Olano, 507 U.S. 725, 735 (1993). The discretion that Rule 52(b) confers should “be used

sparingly, solely in those circumstances in which a miscarriage of justice would

otherwise result.” United States v. Young, 470 U.S. 1, 15 (1985) (quotation marks

omitted). Any “unwarranted extension of this exacting definition of plain error would

skew the Rule’s careful balancing” of the need to encourage vigilance on the part of

defendants “against our insistence that obvious injustice be promptly redressed.” Id.

(quotation marks omitted). “[A] reflexive inclination by appellate courts to reverse

because of unpreserved error would be fatal,” given the reality that “errors are a constant

in the trial process” and that most of these errors “do not much matter.” Puckett v.

United States, 556 U.S. 129, 134 (2009).

       The only injury that Arreola-Ariza complains of is the imposition of a $1,000 fine

based on a mistaken understanding of the effect of the fine. Even if that is the case,

though, the District Court did understand that the training opportunities from which he

hoped Arreola-Ariza might benefit were available at the discretion of the Bureau of

                                              5
Prisons. App. 77. Additionally, he stated that those possible opportunities were only

“part” of the basis for the below-Guidelines fine that he imposed. App. 78. Moreover,

Arreola-Ariza admits that he is required to participate in the Bureau’s inmate financial

responsibility program, and this provides him with an opportunity to obtain income to

pay the fine. Arreola-Ariza Br. 19. The imposition of the fine in this case does not

constitute a miscarriage of justice, and so we decline to exercise our authority to provide

relief.

                                              III.

          For the foregoing reasons, we will affirm the judgment of the District Court.




                                               6